*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated November 1, 2022 is acknowledged. 
Priority
This application claims benefit in provisional application 62/895,780 filed on 09/04/2019. Claim Status
Claims 1-3 and 5-20 are pending and examined. Claim 4 was cancelled. Claims 1, 5, 7-11, 13, 15, and 18-20 were amended. 
It is noted that claims submitted on November 1, 2022 do not comply with 37 CFR 1.121 for the following reasons. 
The status identifier for Claim 2 is “Currently Amended”, however the claim was not amended.  
Claim 18 was amended by removing text and adding text. The claim does not comply because deleted text is not shown as required. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.
For the purpose of compact prosecution, the submitted claims are examined on the merits.
Withdrawn Claim Objections
Objections to claims 7 and 8 are withdrawn because claim 7 was amended to provide full names for acronyms and claim 8 was amended to correct the spelling. 
Withdrawn Claim Rejections — 35 USC § 112
	Rejections of claims 1-10 and 12-20 are withdrawn because the rejections were obviated with claim amendments. 
Claim Objections 
	Claim 9 recites polyoxamer 188 and polyoxamer 407. The claim is objected to because “polyoxamer” appears to be typographical error because according to the state of the art the proper name is poloxamer 188 and poloxamer 407, which is supported in paragraph 0018 of the present application. Appropriate correction is required.  
Maintained and New Claim Rejections — 35 USC § 112
Necessitated by Amendment 

Maintained Rejections 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 contains the trademark/trade name Kolliphor HS15. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a stabilizer and, accordingly, the identification/description is indefinite.
	This rejection is maintained because the claim continues to recite the trademark. It is recommended to delete “(Kolliphor HS15)”.
	New Rejections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 was amended to require the surfactants to be selected from ethoxylated glycol, poloxamer 188, and poloxamer 407. Claim 9 does not further limit claim 1 because none of the surfactants listed in claim 9 are a sorbitan ester, lecithin, or ethoxylated sorbitan. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Ground of rejection may be obviated by replacing “surfactants are” with “non-ionic stabilizer is”. 
Maintained and Modified Claim Rejections —35 USC § 103
As Necessitated by Amendment 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faraci (WO 2018/152334 Al Published August 23, 2018).
The claims encompass a composition and a method of making the composition.
The teachings of Faraci are relate to cannabinoid formulations, including self-emulsifying formulations and micellar dispersions, and methods of making thereof (Abstract).
Regarding claims 1 and 5, it would have been prima facia obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a self-emulsifying nano-emulsion comprising a combination of surfactants, wherein the combination has an overall HLB of between about 8 and 15, with a reasonable expectation of success because Faraci teaches a composition comprising a self-emulsifying drug delivery system which in the presence of an aqueous solvent produces an emulsion via a self-emulsifying mechanism (page 4 lines 18-26), wherein the composition comprises at least one active ingredient and a surfactant (page 5 lines 6-7), and wherein the surfactant has an HLB value of between 9 and 15 (paragraph bridging pages 15-16). It would have been obvious to have selected PEG15 hydroxystearate, polysorbate 80, and span 80 as the combination of surfactants, with a reasonable expectation of success because Faraci teaches that the surfactant is selected from PEG15 hydroxystearate, polysorbate 80, span 80, and mixtures thereof (paragraph bridging pages 13-14). It would have been obvious to have emulsified the self-emulsifying drug delivery system in an aqueous medium with a reasonable expectation of success because Faraci further teaches that the composition preferably forms a nanoemulsion in an aqueous solution (page 11 lines 23-27) and teaches that emulsions can be used to disperse non-polar compounds in aqueous liquids (page 33 lines 16-29), wherein one embodiment the composition is an oil in water emulsion (paragraph bridging pages 34-35). It would have been obvious to have added a triglyceride to the composition, with a reasonable expectation of success because Faraci teaches an embodiment of the composition which comprises a triglyceride (page 20 lines 19-25).
The claimed composition is obvious over the prior art composition because the prior art composition is an oil in water emulsion, which is considered hydrophilic and it is considered edible because Faraci teaches that the composition is suitable for drug delivery. The prior art composition comprises PEG15 hydroxystearate, which meets the limitation of a non-ionic stabilizer as evidenced by present claims 10 and 11. Polysorbate 80 and span 20 meet the limitation of a combination of surfactants having an overall HLB between 9 and 15. Tryglyeride meets the limitation that requires an edible oil.  
Regarding claim 2, Faraci’s composition comprises polysorbate 80 and span 80.
Regarding claim 3, it would have been obvious to have further modified the composition by adding lecithin, with a reasonable expectation of success because Faraci teaches that the surfactant may be further selected from lecithin, among others, and combinations thereof (page 14 lines 12-25).
Regarding claims 6 and 7, it would have been obvious to have selected peanut oil as the source of triglycerides with a reasonable expectation of success because Faraci teaches peanut oil as a suitable source of triglycerides (page 33 lines 11-14). Peanut oil has an iodine value 86-107.
Regarding claim 8, it would have been obvious to have selected medium chain triglycerides and specifically MCTs formed from caprylic acid as the medium chain fatty acids, with a reasonable expectation of success because Faraci teaches medium chain triglycerides as useful for making the composition and further teaches that the medium chain fatty acids include caprylic acid (page 32 lines 18-31).
Regarding claim 9, it would have been obvious to have modified the composition by adding poloxamer 407 to the composition, with a reasonable expectation of success because Faraci teaches that the surfactant is selected from poloxamer 407, among others, and mixtures thereof (paragraph bridging pages 13-14).
Regarding claims 10 and 11, Faraci teaches PEG 15 hydroxystearate (Solutol HS15). As evidenced by page 57 line 11, Solutol HS15 is Kolliphor HS15.
Regarding claim 12, Faraci’s composition comprises water.
Regarding claims 13 and 14, it would have been obvious to have formed the composition comprising a cannabinoid, with a reasonable expectation of success because Faraci teaches an embodiment of the composition comprising cannabinoid as the active ingredient (page 2 lines 27-31). As evidenced by the present application, cannabinoid is considered a poorly water soluble medicament.
Regarding claim 15, it would have been obvious to have formed the emulsion as a translucent emulsion, with a reasonable expectation of success because Faraci teaches that compositions comprising oils can form translucent emulsions (paragraph bridging pages 35-36). With regards to the limitation that requires the composition to be tasteless, it would have been reasonable to expect the prior art composition be tasteless because it contains the same components as claimed. 
Regarding claim 16, it would have been obvious to have formed the emulsion as a nanoemulsion having a particle size of the oil droplets in water between 10 and 50 nm, with a reasonable expectation of success because Faraci teaches between 10 and 50 nm as the suitable particle size of oil droplets in water (page 37 lines 14-17).
Regarding claim 17, it would have been obvious to have formulated the composition to comprise a cannabinoid in a concentration of 1-200 mg/mL, with a reasonable expectation of success because Faraci teaches an embodiment of the composition which comprises cannabinoid as the active agent in a concentration of 1-200 mg/mL (page 12 lines 15-24).
Regarding claim 18, it would have been prima facie obvious to have formed the composition as described above by combining the components, with a reasonable expectation of success because Faraci teaches combining the elements to form a mixture (page 50 lines 4-10).
Regarding claim 19, it would have been prima facie obvious to have formed the composition as described above by combining the components, with a reasonable expectation of success because Faraci teaches combining the elements to form a mixture (page 50 lines 4-10). It would have been obvious to have provided a cannabinoid and a surfactant because Faraci teaches providing at least one active ingredient selected from a cannabinoid and a surfactant. In the present case a surfactant is a combination of surfactants comprising polysorbate 80, span 80, and PEG15 hydroxystearate. It would have been obvious to have combined the mixture of surfactants with the cannabinoid. It would have been further obvious to have combine the mixture with water in order to form a nanoemulsion.
Regarding claim 20, it would have been obvious to have infused the nanoemulsion formed above into a beverage, with a reasonable expectation of success because Faraci teaches that the composition is useful as a beverage additive (page 35 lines 3-27).
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness.
Maintained Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AJA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto- processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-L jsp.

Claims 1-3 and 5-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of copending Application No. 17/120,007 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the presently claimed product claims overlap in scope with the product in the copending application and presently claimed method claims overlap in scope with the methods in the copending application. Present claims 1-3 and 5-17 are obvious over copending claims 1-17, respectively. Claim 18 is obvious over copending claim 19. Claims 19 and 20 are obvious over copending claim 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The double patenting rejection is maintained because applicant requested that the rejection is held in abeyance. 
Examiner’s Response to Applicant’s Arguments 
	In the remarks dated November 1, 2022 applicant traversed the obviousness rejection.
	Applicant’s arguments were fully considered but are not persuasive for the following reasons.
	Claimed combination of elements is obvious over Faraci because Faraci teaches the claimed elements. Faraci teaches a limited list of surfactants suitable for use and it would have been obvious to used any one of the surfactants. It would have been obvious to have used mixtures of surfactants because Faraci teaches using mixtures of surfactants. The application was reviewed and there is no evidence that the claimed combination of elements is critical or has unexpected properties. The claimed invention is nothing more than combining prior art elements according to known methods to obtain predictable results. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617